Title: From Thomas Jefferson to Alexander Hamilton, 13 July 1792
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia, July 13th. 1792.

Permit me to request the favor of you, to cause a warrant to be issued on the Treasurer of the United States payable to George Taylor Junior to the amount of five hundred and twenty dollars for defraying the contingent expenses of the Department of State. I have the honor to be, with sentiments of the highest respect, Sir, Your most obedient and most humble servant
